Citation Nr: 1121135	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  06-15 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from January 1973 to January 1976.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDING OF FACT

The appellant exhibits no more than level III hearing loss in the right ear and Level II hearing loss in the left ear, with no marked interference with employment, frequent periods of hospitalization, or other exceptional or unusual disability features such that the schedular evaluation is inadequate.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.383, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an April 2005 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  In April 2008, VA sent the appellant a letter for the express purpose of complying with the additional notification requirements imposed by the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Since the issuance of these letters, the RO has reconsidered the appellant's claim, most recently in the April 2011 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In any event, because the matter at issue in this case concerns an appeal from an initial rating decision, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  The record in this case does not show, nor does the appellant contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  The appellant has also been afforded VA medical examinations in connection with his claim, most recently in March 2011.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examination reports are adequate and contains the necessary findings upon which to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  The examiners also included a discussion of the effect of the appellant's service-connected hearing loss disability on his occupational functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.


Background

At the appellant's January 1973 military enlistment medical examination, audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
--
55
LEFT
10
10
0
--
30

The diagnoses included defective hearing, not considered disabling.

In-service treatment records are negative for complaints or findings of hearing loss.  The appellant's personnel records show that his military occupational speciality was aircraft repair parts specialist.  At his December 1975 military separation medical examination, audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
--
65
LEFT
25
15
15
--
30

On a report of medical history, the appellant denied having or ever having had hearing loss.  

In December 1991, the appellant submitted a claim of service connection for hearing loss.  He reported that he had recently been turned down for a job due to right ear hearing loss.  In connection with his claim, the appellant underwent VA medical examination in November 1992 at which he reported in-service acoustic trauma from artillery fire.  Audiometric testing showed bilateral high frequency hearing loss above 2,000 Hertz.  

In a May 1993 rating decision, the RO granted service connection for right ear hearing loss.  Based on audiometric findings at the November 1992 VA medical examination, the RO assigned an initial zero percent disability rating, effective December 19, 1991, the date of receipt of the appellant's claim.  The RO denied service connection for left ear hearing loss, finding that the condition had not been shown to have been incurred during service.  

In March 2005, the appellant submitted a claim for an increased rating for his service-connected hearing loss.  He also claimed entitlement to service connection for tinnitus.  

In support of his claim, the RO obtained VA clinical records showing that in October 2003, the appellant sought a hearing evaluation, stating that he was unable to hear the whistle while wearing hearing protection on the firing range.  Examination showed that the appellant's hearing loss was stable and that his acuity was adequate for normal conversation.  The examiner suggested using a verbal signal on the firing range.  At his annual reevaluation in April 2004, the appellant's hearing loss was again noted to be unchanged.  The diagnosis was hearing loss, stable.  In March 2005, the appellant was again seen for annual audiometric evaluation.  He reported that he was interested in hearing aids.  Audiometric testing showed auditory thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
60
65
60
LEFT
15
5
25
60
60

Speech discrimination scores were 88 percent correct, bilaterally.  In April 2005, the appellant was fitted with new hearing aids.  

In May 2005, the appellant underwent VA medical examination at which he reported in-service acoustic trauma from artillery.  He reported that he had recently been issued hearing aids and had been wearing them for the past month.  He also complained of tinnitus.  The appellant reported that he was receiving no other treatment for hearing loss.  He indicated that he had worked as a police officer for the past nine years and had lost no time from work due to hearing loss.  The examiner noted that the appellant's functional impairment from his service-connected hearing loss would be difficulty hearing when there was background noise and in crowds.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
55
75
75
LEFT
5
5
25
60
55

Pure tone averages were 55 decibels on the right and 36 decibels on the left.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 88 percent correct, bilaterally.  The examiner reviewed the appellant's medical records and concluded that his bilateral hearing loss and tinnitus were as likely as not due to in-service noise exposure.  

In a July 2005 rating decision, the RO granted service connection for tinnitus and assigned an initial 10 percent disability rating, effective March 24, 2005, the date of receipt of the appellant's claim.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (providing for a maximum 10 percent disability rating for tinnitus).  The RO also granted service connection for left ear hearing loss and assigned an initial zero percent disability rating for bilateral hearing loss, effective March 24, 2005.  

The appellant appealed the initial rating assigned for his bilateral hearing loss, contending that the severity of his disability warranted a compensable rating.  In a March 2006 statement, he reported that he continued to work as a VA police officer but claimed that he had been given "verbal notice" from his employee health director to look for another job because of his hearing loss.  

The appellant again underwent VA medical examination in March 2011.  He reported that he wore hearing aids.  With respect to functional impairment, the appellant reported that he continued to work as a police officer.  He claimed that he had had to be removed from range duty, however, as he was unable to hear commands.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
80
75
LEFT
15
15
35
60
60

Average speech reception thresholds were 57.5 decibels on the right and 42.5 decibels on the left.  Speech audiometry revealed speech recognition ability of 88 percent correct, bilaterally.  The examiner indicated that the effect of the appellant's hearing loss on his usual occupation was difficulty in hearing commands.  The effect of the condition on his daily activity was difficulty in holding normal conversations.  


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Under VA regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2010).

The regulatory provisions also provide two circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2010).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for bilateral hearing loss.

As delineated in detail above, the appellant has undergone several audiometric examinations to evaluate his bilateral hearing acuity.  A March 2005 annual audiometric examination showed that he had an average pure tone threshold of 50 decibels in the right ear with speech discrimination of 88 percent correct.  He had an average pure tone threshold of 37.5 decibels in the left ear with speech discrimination of 88 percent correct.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level II in both ears.  

A May 2005 VA audiometric examination showed that he had an average pure tone threshold of 55 decibels in the right ear with speech discrimination of 88 percent correct.  He had an average pure tone threshold of 36 decibels in the left ear with speech discrimination of 88 percent correct.  The only possible interpretation of these examination results is that the appellant's hearing loss was again at Level II, bilaterally.  

Most recently, a March 2011 VA audiometric examination showed that he had an average pure tone threshold of 57.5 decibels in the right ear with speech discrimination of 88 percent correct.  He had an average pure tone threshold of 42.5 decibels in the left ear with speech discrimination of 88 percent correct.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level III in the right ear and Level II in the left ear.  

Under Table VI in the Rating Schedule, therefore, the criteria for a compensable rating have not been met with respect to any of these audiometric findings.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiometric examinations show that the alternative table is not applicable.

The Board has carefully reviewed the remaining claims folder in its entirety, but finds no other probative evidence of record showing that the appellant's hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above.  His hearing acuity has remained relatively stable and there is no basis for the assignment of staged ratings.  

The Board has considered the evidence of record showing that the appellant wears hearing aids secondary to his service-connected bilateral hearing loss.  This fact alone, however, does not provide sufficient evidence on which to award a higher rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against an initial compensable schedular rating for bilateral hearing loss.  The appellant is advised that should his hearing acuity worsen, he may file a claim for an increased rating with the RO.

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted with respect to the appellant's bilateral hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of extraschedular rating is a component of the veteran's claim for an increased rating).  After reviewing the record, however, the Board finds that there is no basis for further action on this question.  There is no objective evidence of record demonstrating that the appellant's service-connected hearing loss markedly interferes with his employment, beyond that contemplated by the rating schedule.  Although he reports that his duties have been changed, he continues to work as a VA policeman with no time lost from work.  There is also no evidence of record showing that he has been frequently hospitalized due to hearing loss.  Indeed, it does not appear that he has been hospitalized for this disability at all.  Consequently, the Board finds that no further action on this matter is warranted.  38 C.F.R. § 3.321(b)(1) (2010); Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


